Citation Nr: 0013348	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether an October 1984 rating decision denying service 
connection for back disability was clearly and unmistakably 
erroneous.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for back disability.

3.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran died on May [redacted], 2000.  At the time of his 
death, he had claims pending on the issues of whether an October 
1984 rating decision denying service connection for back 
disability was clearly and unmistakably erroneous, whether 
new and material evidence had been received to reopen a claim 
for service connection for back disability, and entitlement 
to special monthly pension.


CONCLUSIONS OF LAW

1.  The veteran's appeal on the issue of whether an October 
1984 rating decision denying service connection for back 
disability was clearly and unmistakably erroneous must be 
dismissed due to the veteran's death.  38 C.F.R. § 20.1302 
(1999).

2.  The veteran's appeal on the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for back disability must be dismissed due 
to the veteran's death.  38 C.F.R. § 20.1302 (1999).

3.  The veteran's appeal on the issue of entitlement to 
special monthly pension must be dismissed due to the 
veteran's death.  38 C.F.R. § 20.1302 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On May 16, 2000, the Board received a copy of the veteran's 
death certificate, indicating that he had died on May [redacted], 
2000.   The record shows that the veteran had pending appeals 
on the issues of whether an October 1984 rating decision 
denying service connection for back disability was clearly 
and unmistakably erroneous, whether new and material evidence 
had been received to reopen a claim for service connection 
for back disability, and entitlement to special monthly 
pension.

An appeal pending before the Board of Veterans' Appeals when 
the appellant dies will be dismissed.  38 C.F.R. § 20.1302 
(1999).

Accordingly, the veteran's appeal on each of the above-
enumerated issues must be dismissed. 


ORDER

The veteran's appeal on the issue of whether an October 1984 
rating decision denying service connection for back 
disability was clearly and unmistakably erroneous is 
dismissed. 

The veteran's appeal on the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for back disability is dismissed.
 
The veteran's appeal on the issue of entitlement to special 
monthly pension is dismissed. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

